Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to CIP application filed 2/27/2018. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brassard et al. (“Quantum Counting”, https://arxiv.org/pdf/quant-ph/9805082.pdf, 1998, pages: 12) (cited in IDS), hereinafter Brassard, in view of Wiebe et al. (US 20170364796), hereinafter Wiebe.

11. An apparatus comprising: a quantum computer comprising at least one quantum circuit; wherein, to solve a computational problem that is reducible to a problem of counting solutions to an associated decision problem (Brassard: e.g., Abstract, counting the search), use the at least one quantum circuit to estimate a number of the solutions to the decision problem by determining if there is at least one solution to the decision problem that lies in a pseudo-random set  (Brassard: e.g., page 7, sec 4, par 1-3, counting the number of solutions with Grover iteration, where page 7, sec 4, the counting problem interprets a decision problem and where page 8, theorem 5, estimating F-1(1) to lie in a subset of X in probabilities interprets determining if there is at least one solution to the decision problem that lies in a pseudo-random set); and wherein the estimated number of the solutions to the decision problem represents a solution to the computational problem  (Brassard: e.g., page 8, Count(.,.), step 6, the output that yields the approximate count).
Brassard does not expressly disclose, but Wiebe discloses “a quantum computer comprising at least one quantum circuit” (Wiebe: e.g., Fig 4, 9). It would have been obvious for one of ordinary skill in the art, having Brassard and Wiebe before the effective filing date, to combine Wiebe with Brassard because quantum circuits implement the functions of a quantum computer.

1. The claim is substantially the same as claim 11 and therefore, rejected for the same reason. In addition, Brassard teaches a quantum computer (e.g., page 7, Theorem 4, using a quantum computer to obtain a solution).

20. The claim is substantially the same as claim 11 and therefore, the reasons of rejection are incorporated herein. In addition, Wiebe discloses a system comprising a classical computer comprising at least one processor configured to execute instructions stored in at least one memory (e.g., Fig 4).

Brassard: e.g., page 7, sec 4, par 1-3, the number Grover iterations I the algorithm Count interprets a sequence of solutions to the decision problem that, taken together, lies in the pseudo-random set).

7, wherein determining if there is at least one solution to the decision problem that lies in the pseudo-random set comprises using Grover’s quantum search algorithm (Brassard: e.g., page 7, sec 4, par 1-3, Grover).

8 and 17, wherein: the computational problem involves finding a percentile of a function f(x) over inputs x; and the associated decision problem involves deciding whether there is an input x such that f(x) < c for a given value of c (Brassard: e.g., page 7, sec 4, finding the number of x in X out of total N that map to 1 by the F function in the counting problem with c being set to 1).

9 and 18, wherein: the computational problem involves finding an average, sum, or integral of a function f(x) over inputs x (Brassard: e.g., page 7, sec 4, summation); and the associated decision problem involves deciding whether there is a pair (x, y) for which y < f(x) (Brassard: e.g., page 7, sec 4, in the counting problem, summation of the iterative evaluation of F(x)=1 with y being any value less than 0).

Claim Objections
(1) In claims 5 and 15, the term “approximately linear” is not clearly defined and renders the scope of the claims indefinite. A definition or metric may be provided. In claim 14, parameters, e.g., r, N, and the term “approximately” need to be defined.
(2) Claims 3-6, 10, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that issues described in (1) are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., LaCour et al. (US 20170286858) teaches outputs of measurement gates to be random or in a statistical distribution. In addition, Hidaka (US 20190129916) teaches Monte Carlo methods to explore the solution space using pseudo random numbers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 3, 2021